Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”), dated as of April 13, 2009, is
entered into by and between Ascent Media Corporation, a Delaware corporation
(the “Company”), and John A. Orr (“Executive”).
INTRODUCTION
     The Company, through its subsidiaries (“Affiliates”), is engaged in the
business of providing technical and creative services to the entertainment
industry. The Company desires to employ Executive, and Executive desires to
accept such employment, under the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
EMPLOYMENT; TERM; DUTIES
     1.1 Employment. Upon the terms and conditions hereinafter set forth, the
Company hereby employs Executive, and Executive hereby accepts employment, as
Senior Vice President of Corporate Development.
     1.2 Term. Subject to Article IV below, Executive’s employment hereunder
shall be for a term of five (5) years commencing effective as of September 17,
2008 (the “Commencement Date”), and expiring at the close of business on
September 16, 2013 (the “Term”).
     1.3 Duties. During the Term, Executive shall perform such executive duties
for the Company and/or its Affiliates, consistent with his position hereunder,
as may be assigned to him from time to time by the individual(s) set forth in
Section 1.4 below. Executive shall devote his entire productive business time,
attention and energies to the performance of his duties hereunder. Executive
shall use his best efforts to advance the interests and business of the Company
and its Affiliates. Executive shall abide by all rules, regulations and policies
of the Company, as may be in effect from time to time. Notwithstanding the
foregoing, Executive may act for his own account in passive-type investments as
provided in Section 5.3, or as a member of boards of directors of other
companies, or as a consultant to Liberty Media Corporation (“LMC”), where the
time allocated for those activities does not interfere with or create a conflict
of interest with the discharge of his duties for the Company.
     1.4 Reporting. Executive shall report directly to the Chief Executive
Officer of the Company.

 



--------------------------------------------------------------------------------



 



     1.5 Location. Except for services rendered during business trips as may be
reasonably necessary, Executive shall render his services under this Agreement
primarily from the offices of LMC in Englewood, Colorado and periodically from
the offices of the Company in Santa Monica, California.
     1.6 Exclusive Agreement. Executive represents and warrants to the Company
that there are no agreements or arrangements, whether written or oral, in effect
which would prevent Executive from rendering his exclusive services to the
Company during the Term.
ARTICLE II
COMPENSATION
     2.1 Compensation. For all services rendered by Executive hereunder and all
covenants and conditions undertaken by him pursuant to this Agreement, the
Company shall pay, and Executive shall accept, as full compensation, the amounts
set forth in this Article II.
     2.2 Base Salary. The base salary shall be an annual salary of $325,000 (the
“Base Salary”), payable by the Company in accordance with the Company’s normal
payroll practices. Beginning as of the first anniversary of the Commencement
Date, the Base Salary shall be reviewed on an annual basis during the Term for
increase in the sole discretion of the compensation committee (the “Committee”)
of the Board of Directors of the Company.
     2.3 Bonus. For each fiscal year during the Term, commencing with the 2009
fiscal year, in addition to the Base Salary, Executive shall be eligible for an
annual bonus (the “Bonus”) of 50% of Executive’s annual Base Salary (the “Target
Bonus”). (The Company’s fiscal year is currently January 1 through December 31
of each year.) Such bonus opportunity may exceed the 50% Target Bonus but will
not exceed 75% of Executive’s annual Base Salary. Executive’s entitlement to any
Bonus will be determined by the Committee in its sole discretion, based upon the
achievement of such criteria as the Committee may establish in its sole
discretion. Nothing in this Agreement shall be construed to guarantee the
payment of any Bonus to Executive.
     2.4 Deductions. The Company shall deduct from the compensation described in
Sections 2.2 and 2.3, and from any other compensation payable pursuant to this
Agreement, any federal, state or local withholding taxes, social security
contributions and any other amounts which may be required to be deducted or
withheld by the Company pursuant to any federal, state or local laws, rules or
regulations.
     2.5 Disability Adjustment. Any compensation otherwise payable to Executive
pursuant to Sections 2.2 and 2.3 in respect of any period during which Executive
is Disabled (as contemplated in Section 4.4) shall be reduced by any amounts
payable to Executive for loss of earnings or the like under any insurance plan
or policy sponsored by the Company.

2



--------------------------------------------------------------------------------



 



ARTICLE III
BENEFITS; EXPENSES
     3.1 Benefits. During the Term, Executive shall be entitled to participate
in such group life, health, accident, disability or hospitalization insurance
plans and retirement plans as the Company may make available to its other
similarly situated executive employees as a group, subject to the terms and
conditions of any such plans. Executive’s participation in all such plans shall
be at a level, and on terms and conditions, that are commensurate with his
positions and responsibilities at the Company.
     3.2 Expenses. The Company agrees that Executive is authorized to incur
reasonable and appropriate expenses in the performance of his duties hereunder
and in promoting the business of the Company in accordance with the terms of the
Company’s Travel & Entertainment Policy (as the same may be modified or amended
by the Company from time to time in its sole discretion).
     3.3 Vacation.  Executive shall accrue a total of one hundred sixty
(160) hours of vacation per year following the date of this Agreement.  If, at
any time during the Term, Executive accumulates two hundred forty (240) hours of
earned but unused vacation time (the “Accrual Cap”), Executive will not accrue
additional vacation time until he has taken a portion of the previously earned
vacation.  Executive will again accrue paid vacation time when his accumulated
amount of earned but unused vacation time falls below the Accrual Cap.  Upon
termination of Executive’s employment, any accrued but unused vacation time will
be paid to Executive.
     3.4 Equity Grants. As part of the consideration for Executive’s services to
the Company during the Term, the Company has made the following grants to
Executive pursuant to the Ascent Media Corporation 2008 Incentive Plan (the
“Plan”):
          (a) A grant of 34,542 shares (the “Restricted Shares”) of the
Company’s Series A Common Stock, par value $0.01 per share (“ASCMA Stock”),
pursuant to the Restricted Stock Award Agreement dated as of October 15, 2008,
by and between the Company and Executive (the “Restricted Stock Agreement”); and
          (b) A grant of options to purchase from the Company, at an exercise
price of $23.16 per share, 121,799 shares of ASCMA Stock (the “Options”),
pursuant to the Non-Qualified Stock Option Agreement dated as of October 15,
2008, by and between the Company and Executive, as amended by the Amendment
No. 1 to Non-Qualified Stock Option Agreement dated as of March 30, 2009, by and
between the Company and Executive (as amended, the “Option Agreement”).
The Restricted Shares and the Options shall be subject in all respects to the
terms and conditions of the Plan and the Restricted Stock Agreement and Option
Agreement, as applicable.

3



--------------------------------------------------------------------------------



 



ARTICLE IV
TERMINATION; DEATH; DISABILITY
     4.1 Termination of Employment For Cause. In addition to any other remedies
available to the Company at law, in equity or as set forth in this Agreement,
the Company shall have the right, upon written notice to Executive, to terminate
Executive’s employment hereunder at any time for “Cause” (a “Termination For
Cause”). In the event of a Termination For Cause, Executive’s employment will
terminate and the Company shall have no further liability or obligation to
Executive (other than the Company’s obligation to pay Base Salary and vacation
time accrued but unpaid as of the date of termination and reimbursement of
expenses incurred prior to the date of termination in accordance with
Section 3.2 above).
     For purposes of this Agreement, “Cause” shall mean: (a) any act or omission
that constitutes a breach by Executive of any of his material obligations under
this Agreement; (b) the continued failure or refusal of Executive (i) to
substantially perform the material duties required of him as an Executive of the
Company and/or (ii) to comply with reasonable directions of the individual(s)
set forth in Section 1.4 above; (c) any material violation by Executive of any
(i) policy, rule or regulation of the Company or (ii) any law or regulation
applicable to the business of the Company or any of its affiliates;
(d) Executive’s material act or omission constituting fraud, dishonesty or
misrepresentation, occurring subsequent to the commencement of his employment
with the Company; (e) Executive’s gross negligence in the performance of his
duties hereunder; (f) Executive’s conviction of, or plea of guilty or nolo
contendere to, any crime (whether or not involving the Company) which
constitutes a felony or crime of moral turpitude or is punishable by
imprisonment of thirty (30) days or more, provided, however, that nothing in
this Agreement shall obligate the Company to pay Base Salary or any bonus
compensation or benefits during any period that Executive is unable to perform
his duties hereunder due to any incarceration, and provided, further, that
nothing shall prevent Executive’s termination under any other subsection of this
Section 4.1 if it provides independent grounds for termination; or (g) any other
misconduct by Executive that is materially injurious to the financial condition
or business reputation of, or is otherwise materially injurious to, the Company
or any of its Affiliates.
     Notwithstanding the foregoing, no purported Termination For Cause pursuant
to (a), (b), (c), (d), (e) or (g) of the preceding paragraph of this Section 4.1
shall be effective unless all of the following provisions shall have been
complied with: (i) Executive shall be given written notice by the Company of its
intention to effect a Termination For Cause, such notice to state in detail the
particular circumstances that constitute the grounds on which the proposed
Termination For Cause is based; and (ii) Executive shall have ten (10) business
days after receiving such notice in which to cure such grounds, to the extent
such cure is possible, as determined in the sole discretion of the Company.
     4.2 Termination of Employment Without Cause. During the Term, the Company
may at any time, in its sole discretion, terminate the employment of Executive
hereunder for any reason (other than those set forth in Section 4.1 above) upon
written notice (the “Termination Notice”) to Executive (a “Termination Without
Cause”). In such event, the Company shall pay Executive an amount equal to the
sum of the following:

  (a)   any Base Salary and vacation time accrued but unpaid as of the date of
termination;

4



--------------------------------------------------------------------------------



 



  (b)   subject to Sections 4.5, 4.6, 4.7, 4.9 and 5.3 below, an amount (the
“Severance Payment”) equal to:

  (i)   if the termination of Executive’s employment occurs prior to a Change in
Control (as defined in Section 4.8), the product of (i) the sum of Executive’s
Annual Base Salary plus the Target Bonus, both as in effect immediately prior to
such Termination Without Cause, multiplied by (ii) 1; or     (ii)   if the
termination of Executive’s employment occurs concurrently with or following a
Change in Control, the product of (i) the sum of Executive’s Annual Base Salary
plus the Target Bonus, both as in effect immediately prior to such Termination
Without Cause, multiplied by (ii) 1.5;

  (c)   any Bonus to which Executive has become entitled for the calendar year
prior to the year in which such Termination Without Cause occurs but which
remains unpaid at the date of termination (“Unpaid Bonus”); and     (d)   any
reimbursement for expenses incurred in accordance with Section 3.2.

Subject to Section 4.9, any Severance Payment to which Executive becomes
entitled shall be payable in a lump sum on the sixtieth (60th) day following the
date of termination of Executive’s employment (or, if such day is not a business
day, on the first business day thereafter).
     In addition, subject to Sections 4.5, 4.6, 4.7, 4.9 and 5.3 below, to the
extent such coverage is available and is elected by Executive under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall contribute to the health insurance plan maintained by the Company and
covering the Executive and his dependents as of the date of termination, or any
successor plan maintained by the Company, that amount that reflects the
proportionate part of the premium for such coverage that is paid by the Company
as of the date of termination (the “Benefits Payments”), such Benefits Payments
to be made monthly in accordance with the Company’s normal procedures for the
payment of health insurance premiums, throughout the period beginning on the
date of termination and ending on the earlier of the 12-month anniversary of the
date of termination and the expiration of the coverage period specified in
COBRA, such period to be determined as of the date of termination (the
“Reimbursement Period”) (i.e., Executive shall bear responsibility for that
portion of the health insurance premiums in excess of the Benefits Payments),
or, alternately, in the Company’s sole discretion, the Company shall reimburse
Executive the amount of the Benefits Payment on a monthly basis during the
Reimbursement Period, upon Executive’s submission to the Company of adequate
proof of payment of the full COBRA premium by Executive; provided, however, that
if Executive becomes employed with another employer during the Reimbursement
Period and is eligible to receive health and/or medical benefits under such
other employer’s plans, the Company’s payment obligation under this paragraph
shall be reduced to the extent that comparable benefits and/or coverage is
provided under such other employer’s plans. For the avoidance of doubt,
Executive shall be responsible for paying any U.S. federal or state income taxes
associated with the Benefits Payments.
     Executive acknowledges that the payments and benefits referred to in this
Section 4.2, together with any rights or benefits under any written plan or
agreement which have vested on or

5



--------------------------------------------------------------------------------



 



prior to the termination date of Executive’s employment under this Section 4.2,
constitute the only payments which Executive shall be entitled to receive from
the Company hereunder in the event of any termination of his employment pursuant
to this Section 4.2, and the Company shall have no further liability or
obligation to him hereunder or otherwise in respect of his employment.
     4.3 Termination of Employment With Good Reason. In addition to any other
remedies available to Executive at law, in equity or as set forth in this
Agreement, Executive shall have the right during the Term, upon written notice
to the Company, to terminate his employment hereunder upon the occurrence of any
of the following events: (a) a material diminution in Executive’s then current
Base Salary without the prior written consent of Executive; or (b) a material
breach by the Company of any provision of this Agreement without the prior
written consent of Executive (a “Termination With Good Reason”).
     Notwithstanding the foregoing, no purported Termination With Good Reason
pursuant to this Section 4.3 shall be effective unless all of the following
provisions shall have been complied with: (i) Executive shall give the Company a
written notice of Executive’s intention to effect a Termination With Good
Reason, such notice to state in detail the particular circumstances that
constitute the grounds on which the proposed Termination With Good Reason is
based and to be given no later than ninety (90) days after the initial
occurrence of such circumstances; (ii) the Company shall have thirty (30) days
after receiving such notice in which to cure such grounds, to the extent such
cure is possible; and (iii) if the Company fails to cure such grounds within
such 30-day period, Executive terminates his employment hereunder on the last
day of such 30-day period.
     In the event that a Termination With Good Reason occurs, then, subject to
Sections 4.5, 4.6, 4.7, 4.9 and 5.3 below, Executive shall have the same
entitlement to the amounts and benefits as provided under Section 4.2 for a
Termination Without Cause.
     Executive acknowledges that the payments and benefits referred to in this
Section 4.3, together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of Executive’s
employment under this Section 4.3, constitute the only payments which Executive
shall be entitled to receive from the Company hereunder in the event of any
termination of his employment pursuant to this Section 4.3, and the Company
shall have no further liability or obligation to him hereunder or otherwise in
respect of his employment.
     4.4 Death; Disability. In the event that Executive dies or becomes Disabled
(as defined herein) during the Term, Executive’s employment shall terminate
either (i) when such death occurs, or (ii) upon written notice by the Company at
any time after Disability occurs (provided that, in the event of any Disability,
the Company shall have the right, but not the obligation, to terminate this
Agreement), and, in either event, the Company shall pay Executive (or his legal
representative, as the case may be) as follows:

  (a)   any Base Salary and vacation time accrued but unpaid as of the date of
death or termination for Disability; and     (b)   any reimbursement for
expenses incurred in accordance with Section 3.2.

     For the purposes of this Agreement, Executive shall be deemed to be
“Disabled” or have a “Disability” if, because of Executive’s physical or mental
disability, he has been substantially

6



--------------------------------------------------------------------------------



 



unable to perform his duties hereunder for twelve (12) work weeks in any twelve
(12) month period. Executive shall be considered to have been substantially
unable to perform his duties hereunder only if he is either (a) unable to
reasonably and effectively carry out his duties with reasonable accommodations
by the Company or (b) unable to reasonably and effectively carry out his duties
because any reasonable accommodation which may be required would cause the
Company undue hardship. In the event of a disagreement concerning Executive’s
perceived Disability, Executive shall submit to such examinations as are deemed
appropriate by three practicing physicians specializing in the area of
Executive’s Disability, one selected by Executive, one selected by the Company,
and one selected by both such physicians. The majority decision of such three
physicians shall be final and binding on the parties. Nothing in this paragraph
is intended to limit the Company’s right to invoke the provisions of this
paragraph with respect to any perceived Disability of Executive.
     Notwithstanding the foregoing, to the extent and for the period required by
any state or federal family and medical leave law, upon Executive’s request
(i) he shall be considered to be on unpaid leave of absence and not terminated,
(ii) his group health benefits shall remain in full force and effect, and
(iii) if Executive recovers from any such Disability, at that time, to the
extent required by any state or federal family and medical leave law, upon
Executive’s request, he shall be restored to his position hereunder or to an
equivalent position, as the Company may determine, and the Term of Executive’s
employment hereunder shall be reinstated effective upon such restoration. The
Term shall not be extended by reason of such intervening leave of absence, nor
shall any compensation or benefits accrue in excess of those required by law
during such intervening leave of absence. Upon the expiration of any such
rights, unless Executive has been restored to a position with the Company, he
shall thereupon be considered terminated.
     Executive acknowledges that the payments referred to in this Section 4.4,
together with any rights or benefits under any written plan or agreement which
have vested on or prior to the termination date of Executive’s employment under
this Section 4.4, constitute the only payments which Executive (or his legal
representative, as the case may be) shall be entitled to receive from the
Company hereunder in the event of a termination of his employment for death or
Disability, and the Company shall have no further liability or obligation to him
(or his legal representatives, as the case may be) hereunder or otherwise in
respect of his employment.
     4.5 No Mitigation by Executive. Except as otherwise expressly provided
herein, Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for herein be reduced by any
compensation earned by Executive as the result of employment by another
employer; provided, however, that if Executive becomes employed with another
employer and is eligible to receive health and/or medical benefits under such
other employer’s plans, Executive’s continued benefits and/or plan coverage as
set forth in Section 4.2 or 4.3, as the case may be, shall be reduced to the
extent that comparable benefits and/or coverage is provided under such other
employer’s plans.
     4.6 Severance Agreement and Release. In the event that Executive’s
employment hereunder is terminated pursuant to (i) a Termination Without Cause
(as defined in Section 4.2 above), or (ii) a Termination With Good Reason (as
defined in Section 4.3 above), payment by the Company of the amounts described
in said sections shall be subject to the execution and delivery to

7



--------------------------------------------------------------------------------



 



the Company by Executive of the Company’s standard severance agreement and
release (the “Release”) within the applicable time period described below.
     The Release shall be delivered to Executive, in the case of a Termination
Without Cause, at the time of delivery of the Termination Notice, and, in the
case of a Termination With Good Reason, upon delivery of written notice by the
Executive to the Company. Executive shall have a period of twenty-one (21) days
(or, if required by applicable law, a period of forty-five (45) days) after the
effective date of termination of Executive’s employment hereunder (the
“Consideration Period”) in which to execute and return the original, signed
Release to the Company. If Executive delivers the original, signed Release to
the Company prior to the expiration of the Consideration Period and does not
thereafter revoke such Release within any period of time provided therefor under
applicable law, Executive shall, subject to Sections 4.7, 4.9 and 5.3 below, be
entitled to the Severance Payment as described in Section 4.2 (including by
reason of Section 4.3, if applicable).
     If Executive does not deliver the original, signed Release to the Company
prior to the expiration of the Consideration Period, or if Executive delivers
the original, signed Release to the Company prior to the expiration of the
Consideration Period and thereafter revokes such Release within any period of
time provided therefor under applicable law, then:

  (a)   the Company shall pay Executive an amount equal to the sum of (i) any
Base Salary and vacation time accrued but unpaid as of the date of termination,
plus (ii) any reimbursement for expenses incurred in accordance with
Section 3.2, plus (iii) any Unpaid Bonus described in Section 4.2(c) above; and
    (b)   the Company shall have no obligation to pay to Executive the Severance
Payment (as that term is defined in Section 4.2(b) above) or the Benefits
Payments (as that term is defined in Section 4.2).

     4.7 Continued Compliance. Executive and the Company hereby acknowledge that
any Severance Payments and Benefits Payments payable by the Company under
Section 4.2 (including by reason of Section 4.3) are part of the consideration
for Executive’s undertakings under Article V below. Such amounts are subject to
Executive’s continued compliance with the provisions of Article V. If Executive
violates the provisions of Article V, then the Company will have no obligation
to make any of the Severance Payments or Benefits Payments that remain payable
by the Company under Section 4.2 (including by reason of Section 4.3) on or
after the date of such violation.
     4.8 Change in Control. For purposes of this Agreement, a “Change in
Control” means any of the following that otherwise meets the definition of a
“change in ownership,” a “change in effective control” or a “change in ownership
of a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, including any
Treasury regulations promulgated thereunder and any guidance issued by the
Internal Revenue Service with respect thereto (hereinafter, the “Code”):
(a) the acquisition by any person or group (excluding John C. Malone and/or any
family member(s) of John C. Malone and/or any company, partnership, trust or
other entity or investment vehicle controlled by any of the foregoing persons or
the holdings of which are for the primary benefit or any of such persons
(collectively, the “Permitted Holders”)) of

8



--------------------------------------------------------------------------------



 



ownership of stock of the Company that, together with stock already held by such
person or group, constitutes more than 50% of the total fair market value or
more than 50% of the total voting power of the stock of the Company;
(b) the acquisition by any person or group (other than the Permitted Holders),
in a single transaction or in multiple transactions all occurring during the
12-month period ending on the date of the most recent acquisition by such person
or group, assets from the Company that have a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions; or
(c) the acquisition by any person or group (other than the Permitted Holders),
in a single transaction or in multiple transactions all occurring during the
12-month period ending on the date of the most recent acquisition by such person
or group, of ownership of stock of the Company possessing 30 percent or more of
the total voting power of the stock of the Company or the replacement of a
majority of the Company’s Board of Directors during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board of Directors before the date of appointment or
election.
     For purposes of this Section 4.8, “person” and “group” have the meanings
given to them for purposes of Section 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or any successor provisions, and
the term “group” includes any group acting for the purpose of acquiring, holding
or disposing of securities within the meaning of rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.
     4.9 Timing of Payments Under Certain Circumstances. With respect to any
amount that becomes payable to or for the benefit of Executive under this
Agreement upon Executive’s Separation from Service (as defined below) for any
reason, the provisions of this Section 4.9 will apply, notwithstanding any other
provision of this Agreement to the contrary. If the Company determines in good
faith that Executive is a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code, any Treasury regulations promulgated
thereunder and any guidance issued by the Internal Revenue Service relating
thereto (collectively, “Code Section 409A”), then to the extent required under
Code Section 409A, payment of any amount of deferred compensation that becomes
payable to or for the benefit of Executive upon Separation from Service (other
than by reason of the death of Executive) and that otherwise would be payable
during the six-month period following Executive’s Separation from Service shall
be suspended until the lapse of such six-month period (or, if earlier, the date
of Executive’s death). A “Separation from Service” of Executive means
Executive’s separation from service, as defined in Code Section 409A, with the
Company and all other entities with which the Company would be considered a
single employer under Internal Revenue Code Section 414(b) or (c), applying the
80% threshold used in such Internal Revenue Code Sections or any Treasury
regulations promulgated thereunder. Any payment suspended as provided in this
Section 4.9, unadjusted for interest on such suspended payment, shall be paid to
Executive in a single payment on the first business day following the end of
such six-month period or within 30 days following the death of Executive, as
applicable, provided that the death of Executive during such six-month period
shall not cause the acceleration of any amount that otherwise would be payable
on any date during such six-month period following the date of Executive’s
death.

9



--------------------------------------------------------------------------------



 



ARTICLE V
OWNERSHIP OF PROCEEDS OF EMPLOYMENT; NON-DISCLOSURE;
NON-COMPETITION
     5.1 Ownership of Proceeds of Employment.
          5.1.1 The Company shall be the sole and exclusive owner throughout the
universe in perpetuity of all of the results and proceeds of Executive’s
services, work and labor in connection with Executive’s employment by the
Company, free and clear of any and all claims, liens or encumbrances. Executive
shall promptly and fully disclose to the Company, with all necessary detail for
a complete understanding of the same, any and all developments, client and
potential client lists, know how, discoveries, inventions, improvements,
conceptions, ideas, writings, processes, formulae, contracts, methods, works,
whether or not patentable or copyrightable, which are conceived, made, acquired,
or written by Executive, solely or jointly with another, while employed by the
Company (whether or not at the request or upon the suggestion of the Company)
and which are substantially related to the business or activities of the Company
or any of its Affiliates, or which Executive conceives as a result of his
employment by the Company or its Affiliates, or as a result of rendering
advisory or consulting services to the Company or its Affiliates (collectively,
“Proprietary Rights”).
          5.1.2 Executive hereby assigns and transfers, and agrees to assign and
transfer, all his rights, title, and interests in the Proprietary Rights to the
Company or its nominee. In addition, Executive shall deliver to the Company any
and all drawings, notes, specifications, and data relating to the Proprietary
Rights. All copyrightable Proprietary Rights shall be considered to be “works
made for hire.” Whenever requested to do so by the Company, Executive shall
execute and deliver to the Company any and all applications, assignments and
other instruments and do such other acts that the Company shall request to apply
for and obtain patents and/or copyrights in any and all countries or to
otherwise protect the Company’s interest in the Proprietary Rights and/or to
vest title thereto to the Company; provided, however, the provisions of this
Section 5.1 shall not apply to any Proprietary Rights that Executive developed
entirely on his own time without using the Company’s equipment, supplies,
facilities or proprietary information, except for Proprietary Rights that (a) at
the time of conception or reduction to practice of the Proprietary Rights,
relate to the Company’s business, or actual or demonstrably anticipated research
or development of the Company, or (b) result from any work performed by
Executive for the Company.
          5.1.3 Executive shall assist the Company in obtaining such copyrights
and patents during the term of this Agreement, and any time thereafter on
reasonable notice and at mutually convenient times, and Executive agrees to
testify in any prosecution or litigation involving any of the Proprietary
Rights; provided, however, Executive shall be reasonably compensated for his
time and reimbursed for any out-of-pocket expenses incurred in rendering such
assistance or giving or preparing to give such testimony.
     5.2 Non-Disclosure of Confidential Information. As used herein,
“Confidential Information” means any and all information affecting or relating
to the business of the Company and its Affiliates, including without limitation,
financial data, customer lists and data, licensing arrangements, business
strategies, pricing information, product development, intellectual, artistic,
literary, dramatic or musical rights, works, or other materials of any kind or
nature (whether or not

10



--------------------------------------------------------------------------------



 



entitled to protection under applicable copyright laws, or reduced to or
embodied in any medium or tangible form), including without limitation, all
copyrights, patents, trademarks, service marks, trade secrets, contract rights,
titles, themes, stories, treatments, ideas, concepts, technologies, art work,
logos, hardware, software, and as may be embodied in any and all computer
programs, tapes, diskettes, disks, mailing lists, lists of actual or prospective
customers and/or suppliers, notebooks, documents, memoranda, reports, files,
correspondence, charts, lists and all other written, printed or otherwise
recorded material of any kind whatsoever and any other information, whether or
not reduced to writing, including “know-how”, ideas, concepts, research,
processes, and plans. “Confidential Information” does not include information
that is in the public domain, information that is generally known in the trade,
or information that Executive can prove he acquired wholly independently of his
employment with the Company. Executive shall not, at any time during the Term or
thereafter, directly or indirectly, disclose or furnish to any other person,
firm or corporation any Confidential Information, except in the course of the
proper performance of his duties hereunder or as required by law (in which event
Executive shall give prior written notice to Company and shall cooperate with
Company and Company’s counsel in complying with such legal requirements).
Promptly upon the expiration or termination of Executive’s employment hereunder
for any reason or whenever the Company so requests, Executive shall surrender to
the Company all documents, drawings, work papers, lists, memoranda, records and
other data (including all copies) constituting or pertaining in any way to any
of the Confidential Information.
     5.3 Non-Competition. Executive shall not, during the Term or during the
Consideration Period, directly: (a) compete with the Company; or (b) have an
interest in, be employed by, be engaged in or participate in the ownership,
management, operation or control of, or act in any advisory or other capacity
for, any Competing Entity which conducts its business within the Territory (as
such terms are hereinafter defined); provided, however, that notwithstanding the
foregoing, Executive may make solely passive investments in any Competing Entity
the common stock of which is “publicly held,” and of which Executive shall not
own or control, directly or indirectly, in the aggregate securities which
constitute more than one (1%) percent of the voting rights or equity ownership
of such Competing Entity; or (c) solicit or divert any business or any customer
from the Company or assist any person, firm or corporation in doing so or
attempting to do so; or (d) cause or seek to cause any person, firm or
corporation to refrain from dealing or doing business with the Company or assist
any person, firm or corporation in doing so or attempting to do so.
     For purposes of this Section 5.3, (i) the term “Competing Entity” shall
mean any entity which presently or during the period referred to above engages
in any business activity in which the Company or any of its Affiliates is then
engaged; and (ii) the term “Territory” shall mean any geographic area in which
the Company or any of its Affiliates conducts business during such period;
provided, however, that, during the Consideration Period, the term “Territory”
shall mean only Los Angeles County, California.
     Notwithstanding the foregoing, in the event that Executive elects, during
the Consideration Period, to either (a) compete with the Company, or (b) have an
interest in, be employed by, be engaged in or participate in the ownership,
management, operation or control of, or act in any advisory or other capacity
for, any Competing Entity which conducts its business within the Territory (the
foregoing subsections (a) and (b), collectively, the “Competitive Activities”),
then, at least ten (10) business days prior to commencing any such Competitive
Activities, Executive shall deliver to the Company a written notice (the
“Competition Notice”) advising the Company of (i)

11



--------------------------------------------------------------------------------



 



Executive’s intent to commence Competitive Activities, and (ii) the commencement
date for such Competitive Activities (the “Effective Date”). Executive’s
election to participate in any Competitive Activities during the Consideration
Period shall not be deemed a breach of this Agreement; rather, in the event
Executive engages in Competitive Activities prior to the expiration of the
Consideration Period, then (x) Executive shall forfeit any Severance Payment and
Benefits Payments otherwise payable pursuant to Section 4.2 or 4.3 above, and
(y) the Company shall have no obligation to make any Severance Payment or
Benefits Payments to Executive under Section 4.2 or 4.3 for any periods beyond
the Effective Date.
     5.4 Non-Solicitation.
          5.4.1 Executive shall not, for a period of eighteen (18) months from
the date of any termination or expiration of his employment hereunder, directly
or indirectly: (a) acquire any financial interest in or perform any services for
himself or any other entity in connection with a business in which Executive’s
interest, duties or activities would inherently require Executive to reveal any
Confidential Information; or (b) solicit or cause to be solicited the disclosure
of or disclose any Confidential Information for any purpose whatsoever or for
any other party.
          5.4.2 Executive shall not, for a period of eighteen (18) months from
the date of any termination or expiration of his employment hereunder, solicit,
directly or indirectly, or cause or permit others to solicit, directly or
indirectly, any person employed by the Company (a “Current Employee”) to leave
employment with the Company. The term “solicit” includes, but is not limited to
the following (regardless of whether done directly or indirectly):
(i) requesting that a Current Employee change employment, (ii) informing a
Current Employee that an opening exists elsewhere, (iii) assisting a Current
Employee in finding employment elsewhere, (iv) inquiring if a Current Employee
“knows of anyone who might be interested” in a position elsewhere, (v) inquiring
if a Current Employee might have an interest in employment elsewhere,
(vi) informing others of the name or status of, or other information about, a
Current Employee, or (vii) any other similar conduct, the effect of which is
that a Current Employee leaves the employment of the Company.
     5.5 Breach of Provisions. In the event that Executive shall breach any of
the provisions of this Article V, or in the event that any such breach is
threatened by Executive, in addition to and without limiting or waiving any
other remedies available to the Company at law or in equity, the Company shall
be entitled to immediate injunctive relief in any court, domestic or foreign,
having the capacity to grant such relief, without the necessity of posting a
bond, to restrain any such breach or threatened breach and to enforce the
provisions of this Article V. Executive acknowledges and agrees that there is no
adequate remedy at law for any such breach or threatened breach and, in the
event that any action or proceeding is brought seeking injunctive relief,
Executive shall not use as a defense thereto that there is an adequate remedy at
law.
     5.6 Reasonable Restrictions. The parties acknowledge that the foregoing
restrictions, the duration and the territorial scope thereof as set forth in
this Article V, are under all of the circumstances reasonable and necessary for
the protection of the Company and its business.
     5.7 Definition. For purposes of this Article V, the term “Company” shall be
deemed to include (i) any predecessor to, or successor of the Company, (ii) any
subsidiary of the Company (including, without limitation, any entity in which
the Company owns 50% or more of the issued and outstanding equity), and
(iii) any entity that is under the control or common control of the

12



--------------------------------------------------------------------------------



 



Company (including, by way of illustration and not as a limitation, any joint
venture to which the Company or one of its subsidiaries is a party).
     5.8 Third Party Trade Secrets. In the same way that the Company endeavors
to protect its own Confidential Information, the Company endeavors not to engage
in any conduct which would violate the legal protection afforded to the trade
secret information of third parties. Under no circumstances will the Company
accept the improper disclosure of other parties’ trade secrets. Therefore, in
rendering Executive’s services hereunder, Executive agrees not to disclose to
the Company or utilize in any manner trade secret information in Executive’s
possession belonging to any other party.
ARTICLE VI
MISCELLANEOUS
     6.1 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives, heirs,
distributees, successors and assigns.
     6.2 Assignment. The Company may assign this Agreement to any successor in
interest to its business, and Executive hereby agrees to be employed by such
assignee as though such assignee were originally the employer named herein;
provided, however, that, notwithstanding any such assignment, the Company shall
remain liable to Executive for any obligations arising under Article IV above
(including, without limitation, any amounts and benefits payable under Sections
4.2 and 4.3), regardless of the time of payment .  Executive hereby acknowledges
that the services to be rendered by Executive are unique and personal, and,
accordingly, Executive may not assign any of his rights or delegate any of his
duties or obligations under this Agreement.
     6.3 Notices. Any notice provided for herein shall be in writing and shall
be deemed to have been given or made when personally delivered or three (3) days
following deposit for mailing by first class registered or certified mail,
return receipt requested, or if delivered by facsimile transmission, upon
confirmation of receipt of the transmission, to the address of the other party
set forth below or to such other address as may be specified by notice given in
accordance with this Section 6.3:

  (a)   If to the Company:         Ascent Media Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Attention: Chief Executive Officer
Fax No.: (720) 875-4711

13



--------------------------------------------------------------------------------



 



      With a copy to:         Ascent Media Corporation
520 Broadway, 5th Floor
Santa Monica, CA 90401
Attention: General Counsel
Fax No.: (310) 434-7005

  (b)   If to Executive:         John A. Orr
4060 South Clermont Street
Englewood, CO 80113

     6.4 Severability. If any provision of this Agreement, or portion thereof,
shall be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall attach only to such provision or
portion thereof, and shall not in any manner affect or render invalid or
unenforceable any other provision of this Agreement or portion thereof, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
or portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
     6.5 Confidentiality. The parties hereto agree that they will not, during
the Term or thereafter, disclose to any other person or entity the terms or
conditions of this Agreement (excluding the financial terms hereof) without the
prior written consent of the other party, except as required by law, regulatory
authority or as necessary for either party to obtain personal loans or
financing. Approval of the Company and of Executive shall be required with
respect to any press releases regarding this Agreement and the activities of
Executive contemplated hereunder.
     6.6 Arbitration. If any controversy, claim or dispute arises out of or in
any way relates to this Agreement, the alleged breach thereof, Executive’s
employment with the Company or termination therefrom, including without
limitation, any and all claims for employment discrimination or harassment,
civil tort and any other employment laws, excepting only claims which may not,
by statute, be arbitrated, both Executive and the Company (and its directors,
officers, employees or agents) agree to submit any such dispute exclusively to
binding arbitration. Both Executive and the Company acknowledge that they are
relinquishing their right to a jury trial in civil court. Executive and the
Company agree that arbitration is the exclusive remedy for all disputes arising
out of or related to Executive’s employment with the Company.
     The arbitration shall be administered, at the election of the party
initiating the arbitration proceeding, either by JAMS in accordance with the
Employment Arbitration Rules & Procedures of JAMS then in effect and subject to
JAMS Policy on Employment Arbitration Minimum Standards or by the American
Arbitration Association in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association, except as provided otherwise in
this Agreement. Arbitration shall be commenced and heard in the Englewood,
Colorado metropolitan area. Only one arbitrator shall preside over the
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of Colorado or federal law, or both, as applicable to
the claim(s)

14



--------------------------------------------------------------------------------



 



asserted. In any arbitration, the burden of proof shall be allocated as provided
by applicable law. The arbitrator shall have the authority to award any and all
legal and equitable relief authorized by the law applicable to the claim(s)
being asserted in the arbitration, as of the claim(s) were brought in a court of
law. Either party may bring an action in court to compel arbitration under this
Agreement and to enforce an arbitration award. Discovery, such as depositions or
document requests, shall be available to the Company and Executive as though the
dispute were pending in Colorado state court. The arbitrator shall have the
ability to rule on pre-hearing motions, as though the matter were in a Colorado
state court, including the ability to rule on a motion for summary judgment.
     Unless otherwise permitted under applicable law, the fees of the arbitrator
and any other fees for the administration of the arbitration that would not
normally be incurred if the action were brought in a court of law (e.g., filing
fees, room rental fees, etc.) shall be paid by the Company, provided that
Executive shall be required to pay the amount of filing fees equal to that which
Executive would be required to pay to file an action in Colorado state court.
The arbitrator must provide a written decision which is subject to limited
judicial review consistent with applicable law. If any part of this arbitration
provision is deemed to be unenforceable by an arbitrator or a court of law, that
part may be severed or reformed so as to make the balance of this arbitration
provision enforceable.
     6.7 Waiver. No waiver by a party hereto of a breach or default hereunder by
the other party shall be considered valid unless in writing signed by such first
party, and no such waiver shall be deemed a waiver of any subsequent breach or
default of the same or any other nature.
     6.8 Controlling Nature of Agreement. To the extent any terms of this
Agreement are inconsistent with the terms or provisions of the Company’s
Employee Handbook or any other personnel policy statements or documents, the
terms of this Agreement shall control. To the extent that any terms and
conditions of Executive’s employment are not covered in this Agreement, the
terms and conditions set forth in the Employee Handbook or any similar document
shall control such terms.
     6.9 Entire Agreement. This Agreement sets forth the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
any and all prior agreements or understanding between the Company and Executive,
whether written or oral, fully or partially performed relating to any or all
matters covered by and contained or otherwise dealt with in this Agreement.
     6.10 Amendment. No modification, change or amendment of this Agreement or
any of its provisions shall be valid unless in writing and signed by the party
against whom such claimed modification, change or amendment is sought to be
enforced.
     6.11 Authority. The parties each represent and warrant that they have the
power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.
     6.12 Applicable Law. This Agreement, and all of the rights and obligations
of the parties in connection with the employment relationship established
hereby, shall be governed by and construed in accordance with the substantive
laws of the State of Colorado without giving effect to principles relating to
conflicts of law.

15



--------------------------------------------------------------------------------



 



     6.13 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.
     6.14 Compliance with Section 409A The provisions of this Agreement are
intended to satisfy the requirements of Code Section 409A and will be
interpreted in a manner that is consistent with such intent so that all payments
and reimbursements made and all in-kind benefits provided hereunder are either
made or provided in compliance with Code Section 409A or are exempt from the
provisions thereof. Without limiting the generality of the foregoing, the
Company and Executive agree that Executive’s entitlement to any payment made
pursuant to Section 4.2(b) or (c) or any Benefit Payments (including by reason
of Section 4.3) upon a Termination Without Cause or a Termination with Good
Reason shall be conditioned upon such termination constituting a Separation from
Service of Executive as defined in Section 4.9. The parties intend that, to the
maximum extent possible, any payment made pursuant to Section 4.2(b) or (c) or
any Benefit Payments (including by reason of Section 4.3) shall qualify as a
short-term deferral pursuant to Treasury Regulation § 1.409A-1(b)(4) or a
separation payment pursuant to Treasury Regulation § 1.409A-1(b)(9).
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            “COMPANY”

ASCENT MEDIA CORPORATION
      By:   /s/ William E. Niles         William E. Niles        Executive Vice
President, General Counsel and Secretary   

            “EXECUTIVE”
      /s/ John A. Orr       John A. Orr           

16